Citation Nr: 0723332	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.W.D., D.D., B.W., and S.S.W.


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the issues on appeal.  The 
appellant is the veteran's surviving spouse.

The appellant, as well as several other witnesses, testified 
before the undersigned at a hearing at the RO in February 
2007.  Since that time, the appellant has submitted 
additional evidence relevant to the service connection claim 
without a waiver of initial RO consideration of this 
evidence.  However, as discussed below, the claim of service 
connection for the cause of the veteran's death is being 
remanded in part to address this problem.  Thus, the Board 
will proceed.  See Thurber v. Brown, 5 Vet. App. 119 (1993).

The reopened claim of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any additional action on her part is 
required.




FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was previously denied by an August 2003 rating decision.  The 
appellant was informed of this decision, including her right 
to appeal, and she did not file a notice of disagreement 
within one year thereafter.

2.  The evidence received since the prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the service 
connection for the cause of the veteran's death claim, is not 
cumulative or redundant of the evidence of record at the time 
of the prior denial, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
finally denied claim of entitlement to service connection for 
the cause of the veteran's death, the claim is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the appellant was sent 
pre-adjudication notice regarding this claim by a March 2003 
letter.  This letter informed her of what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and the need for her to advise VA of or to 
submit any evidence in her possession that was relevant to 
the case.  As such, this correspondence complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as the Court's holding in Quartuccio, 
supra.

Thereafter, the Court issued a decision in the appeal of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the instant case, this was only partially done.  
Additionally, even where the RO reopens a claim, on appeal, 
the Board must decide whether it is properly reopened.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Nonetheless, for 
the reasons stated below, the Board concludes that new and 
material evidence has been received to reopen this claim.  As 
such, there is no prejudice to the veteran based upon any 
notice deficiency regarding the new and material evidence 
aspect of this case.  See Sanders v. Nicholson, (No. 06-7001) 
(Fed. Cir. May 16, 2007) (requiring VA to presume errors in 
VCAA notice to be prejudicial to appellant, and shifting 
burden to VA to demonstrate error was not prejudicial).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Except in the case 
of simultaneously contested claims, a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notice of the result of the initial determination.  
38 U.S.C.A. § 7105.  Rating actions from which an appeal is 
not timely perfected become final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  However, despite 
the finality of a prior decision, a claim will be reopened 
and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

For claims filed on or after August 29, 2001, such as the 
appellant's, 38 C.F.R. § 3.156(a) provides that a claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease/injury to a period of 
military service or an already service-connected disability.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312.  A 
contributory cause of death must be causally connected to 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases, including cardiovascular diseases, 
service connection is presumed if the disease was shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection was previously denied for the cause of the 
veteran's death by a November 1987 rating decision.  The 
appellant was informed of this decision in December 1987, 
including her right to appeal, and she did not file a notice 
of disagreement within one year thereafter.  As such, this 
decision became final.  38 U.S.C.A. §§ 5108, 7105.

The relevant evidence of record at the time of the November 
1987 rating decision included the original claim for service 
connection for the cause of the veteran's death, service 
medical records, the veteran's death certificate, and VA 
medical records.  In denying the claim, the RO noted that 
service connection was properly established for schizophrenic 
reaction, paranoid type, rated 100 percent from July 1982, 
and for malaria, rated noncompensably.  The death certificate 
showed that the cause of death was cardiac arrest due to, or 
as a consequence of, diabetes mellitus.  Adult onset diabetes 
mellitus was first diagnosed at the VA medical center in 
Lexington, Kentucky, in December 1979 [and as such was not 
shown to be service connected].

The evidence added to the record since the time of the 
November 1987 denial includes a considerable amount of 
medical treatise material variously indicating that 
psychologic stress can precipitate or alter the course of 
major physical disorders, that trauma and PTSD may impact 
physical health and homeostasis, that stress may affect 
diabetes, that depression may affect mortality and coronary 
artery disease, and that lithium may affect EKG's.  There is 
also a May 1949 Public Health Service letter indicating that 
the veteran may have received electric shock therapy in that 
era.  

VA medical review of the claims file in July 2003 yielded 
this conclusion by the heart and diabetes reviewer:  it was 
most likely that the veteran had a cardiac event which was 
directly related to his risk factors including being a male 
over 55, with a history of hypertension, morbid obesity, and 
diabetes. If he had a family history of coronary artery 
disease and/or tobacco use, this would add to his risk 
factors, but medical records for the five years preceding 
death were missing from the claims file, so this was not able 
to be ascertained.  It was less likely that his death was in 
any way related to use of lithium, which had only been shown 
to have cardiovascular effects at toxic doses, which doses, 
based on the evidence on file, had never been shown.  

VA medical review of the claims file in July 2003 yielded 
this conclusion by the mental health reviewer:  Although 
there were some studies suggesting association between 
schizophrenia and higher rates of adult onset diabetes, it 
was not likely that schizophrenia caused the veteran's death 
due to his age of 65 years and his significant other risk 
factors including being male, and having a history of 
hypertension, morbid obesity, and diabetes.  It was again 
noted that the claims file did not include the veteran's 
medical records in the last five years of his life; as such, 
the reviewer could not comment on any association between 
medication use and cardiac arrest.

As noted, the appellant and several other witnesses testified 
in February 2007 before the undersigned.  It was testified 
that the veteran had died at home and no autopsy was 
performed.  Thus, it was not certain to the appellant that he 
even had a heart attack.  He had received VA treatment in the 
five years before his death at VA medical facilities in 
Leestown, Lexington, Murfreesboro, and Mountain Home, 
Tennessee.  The various theories of entitlement to service 
connection for the cause of death as suggested by the 
aforementioned medical treatises were discussed and another 
medical opinion was requested on the cause of the veteran's 
death.  

R.W., M.D., who is a VA physician according to his 
letterhead, offered an opinion in April 2007 which stated 
that at the family's request, he reviewed the veteran's 
medical record to determine if stress from chronic mental 
illness could have contributed to the progression of coronary 
heart disease.  Dr. W. stated that according to the medical 
record, the veteran was seriously ill with a psychotic 
process, most likely schizophrenia, and this was very 
stressful as manifested by multiple psychiatric 
hospitalizations.  He was required to take psychotropic 
medications that had many side effects.  Both the illness 
itself and these side effects were very stressful.  Living 
with a chronic mental illness was an accepted stress factor 
and there was significant medical evidence that stress could 
contribute to the progression of coronary heart disease.  The 
veteran died from complications of that disease; therefore, 
it was as likely as not that the stress of his chronic mental 
illness was a contributing factor in the progression of the 
coronary heart disease and subsequent death.  

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has carefully considered the statement of Dr. W. 
that the veteran's death was as likely as not related to 
schizophrenia and its treatment.  Certainly, if true, this 
statement indicates that service connection for the cause of 
his death is in order.  The Board finds that Dr. W. is 
competent to render this opinion.  As such, Dr. W's statement 
raises a reasonable possibility of substantiating the claim.  
In view of the foregoing, the Board finds that the additional 
evidence received since the prior final denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. § 
3.156(a) regarding the claim.  Therefore, the claim is 
reopened.

Adjudication of the appeal does not end with the finding that 
new and material evidence has been received.  In further 
adjudication of the claim, the presumption that the 
additional evidence is true without regard to the other 
evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the service 
connection claim.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim is reopened.  To this extent 
only, the benefit sought on appeal is allowed.


REMAND

Despite the foregoing, the Board also concludes that while 
new and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death, additional development is required to comply with the 
duty to assist. 

In this case, the strongest evidence in favor of the 
veteran's death being related to service is the April 2007 
statement of Dr. W. which has not been reviewed by the RO 
prior to this appellate review.  The record does not disclose 
any waiver of RO review of this evidence from the appellant 
or representative.  Here, the Board finds it might prejudice 
the appellant to consider evidence that has not been 
addressed by the agency of original jurisdiction.  As such, 
the appellant is entitled to initial review of this evidence 
by the RO.  See Thurber v. Brown, 5 Vet. App. 119 (1993).  

Nor are the complete treatment records in the claims file, 
even though it is clear from the file that such records would 
have assisted in the VA medical reviews the RO requested 
here.  

It also appears that another VA medical opinion is indicated 
under 38 C.F.R. § 3.159(b), because there is a diversity of 
medical opinion in this case such that a medical reviewer 
should be asked to reconcile this diversity to the extent 
possible.  While the two opinions the RO sought appear 
clearly against the case, Dr. W.'s opinion is clearly in 
favor of the case, even while he was or should have been 
aware of the risk factors which caused the first two 
reviewers to opine against the claim.  Dr. W. did not account 
for these risk factors or provide a rationale to exclude them 
from consideration.  

Finally, as it is clear that this appeal rests in part on 
allegations of secondary service connection, the appellant 
should be provided with the laws and regulations pertinent to 
secondary service connection in a supplemental statement of 
the case.

For the reasons stated above, this case is REMANDED for the 
following:


1.  The RO should obtain and associate 
with the claims file the records of the 
veteran's treatment in the last five 
years of his life at the VA medical 
facilities in Leestown, Lexington, 
Murfreesboro, and Mountain Home, 
Tennessee.

2.  After the RO has had the opportunity 
to obtain the treatment records, the RO 
should obtain a VA medical opinion for 
the purpose of reconciling the medical 
opinions already on file to the extent 
possible.  The claims folder should be 
made available to the reviewer for review 
of pertinent documents therein in 
connection with the review.  The reviewer 
should be asked to opine whether it is at 
least as likely as not (i.e., a 
50 percent degree of probability or 
greater) that the veteran's death was 
related to active service.  If the 
opinion requested cannot be offered 
without resort to speculation, then this 
should be stated.  The reviewer should be 
advised of the disabilities for which the 
veteran was service connected during his 
lifetime and their ratings, and should be 
alerted to the appellant's various 
theories of entitlement to service 
connection for the cause of the veteran's 
death:  1.  that psychological stress of 
service-connected schizophrenia 
precipitated or altered the course of his 
major physical disorders; 2.  that the 
veteran actually had PTSD due to service, 
and trauma and PTSD negatively impacted 
his physical health and/or homeostasis; 
3.  that the veteran had depression 
secondary to his service-connected 
schizophrenia which affected mortality 
and/or coronary artery disease, 4.  that 
lithium taken for service-connected 
schizophrenia harmed his coronary health, 
leading to his death, and 5.  that 
electroshock therapy was administered in 
or about 1949 and harmed his heart, 
leading to his death.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue on 
appeal.  If the benefit sought in this 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should discuss all the evidence added to 
the record since the January 2006 
statement of the case, should provide the 
laws and regulations pertinent to 
secondary service connection, and should 
discuss their application to this case, 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


